DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 5, 6, 7, 12, 13, and 14 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schanz et al (DE102016117529 A1, using attached translation, heretofore referred to as Schanz).

Regarding claim 1, Schanz teaches a sensing system (Schanz; Fig 2 and Par 0005), comprising: a sensor (Schanz; Fig 2, Element S1) including a sensor head (Schanz; Fig 2 and Fig 4, Element 28) having a generally planar sensing face (Schanz; Fig 4, end of 66 facing the rotating member 32), and a coil housed within the sensor head (Schanz; Fig 4, Element 48 and Par 0078), the coil being configured to generate a magnetic field in response to a driving current (Schanz; Par 0078), and the sensor being configured to output a signal in response to a predetermined feature of a target (Schanz; Fig 4, Element 36) rotating through the generated magnetic field (Schanz; Par 0081), the signal including a pulse (Schanz; Fig 8, Element 44) having a first portion occurring prior to a non-zero peak amplitude (Schanz; Fig 8, Rising edge of 44 and Par 82) and a second portion occurring after the non-zero peak amplitude (Schanz; Fig 8, Falling edge of 44 and Par 82; Schanz teaches the slope of the rising and falling edges of the pulse are used to determine the direction of rotation); and a controller in electrical communication with the sensor (Schanz; Fig 2, Element 30 and Par 0079), the controller configured to receive the signal, to detect an asymmetry between the first portion of the pulse and the second portion of the pulse (Schanz; Par 0021 and 0082; Schanz teaches the pulse shapes slopes are different and compared), and to determine a direction of rotation of the target about the rotation axis based upon the detected asymmetry (Schanz; Par 0021 and 0082; Schanz teaches the pulse shapes slopes compared to determine the direction of rotation).

Regarding claim 2, Schanz teaches the sensing system of claim 1, wherein the sensor comprises a single sensor (Schanz; Fig 2 and Fig 4, Element 28 and Par 0068; Schanz teaches a single rotational sensor).

Regarding claim 3, Schanz teaches the sensing system of claim 1, wherein the sensor is a proximity sensor (Schanz; Par 0005; Schanz teaches the signal is provided based on the distance of the surface mark, i.e. the proximity of the mark).

Regarding claim 7, Schanz teaches the sensing system of claim 1, further comprising the target, wherein the target feature is substantially symmetric about a bisector (Schanz; Fig 4, Elements 28 and 36 and Par 0071; Schanz teaches that the surface mark is centered on the region of the detect, i.e. symmetrical about a line bisecting the sensor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schanz in view of Schroeder et al (US 2002/0180426 A1, heretofore referred to as Schroeder).

Regarding claim 4, Schanz teaches the sensing system of claim 1, further comprising the target.
Schanz is silent on wherein the sensor is positioned with respect to the target such that a first normal to the sensing face is oriented at a non-zero angle relative to a second normal to an outer surface of the target that is rotationally offset from the target feature.
Schroeder teaches wherein the sensor (Schroeder; Fig 1, Element 12) is positioned with respect to the target (Schroeder; Fig 1, Element 14) such that a first normal to the sensing face (Schroeder; Fig 1, Element 26) is oriented at a non-zero angle (Schroeder; Fig 1, Element Alpha) relative to a second normal to an outer surface of the target (Schroeder; Fig 1, Element 28) that is rotationally offset from the target feature (Schroeder; Fig 1, Element 22 and Par 0020; Schroeder teaches that the gear tooth has a chamfered portion so there are two faces towards the sensor with a preferred angle between 10º and 35º).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Schanz with the angle of Schroeder in order to sense the direction and position of the wheel (Schroeder; Par 0008).

Regarding claim 5, the combination of Schanz and Schroeder teaches the sensing system of claim 4. Schroeder further teaches wherein a magnitude of the non-zero angle is from about 8° to about 16° (Schroeder; Fig 1, Element 22 and Par 0020; Schroeder teaches that the gear tooth has a chamfered portion so there are two faces towards the sensor with a preferred angle between 10º and 35º). 

Regarding claim 6, the combination of Schanz and Schroeder teaches the sensing system of claim 4.  Schroeder further teaches wherein a magnitude of the non-zero angle is about 12° (Schroeder; Fig 1, Element 22 and Par 0020; Schroeder teaches that the gear tooth has a chamfered portion so there are two faces towards the sensor with a preferred angle between 10º and 35º, of which, 12º is within said range).

Regarding claim 8, Schanz teaches the sensing system of claim 1.
Schanz is silent on wherein the controller is further configured to determine a first slope of the first pulse portion and a second slope of the second pulse portion, and determine the direction of rotation based upon the relative magnitudes of the first and second slopes.
	Schroeder teaches wherein the controller is further configured to determine a first slope of the first pulse portion (Schroeder; Fig 6, the line between Element 92-90, Par 0029, and Par 0034) and a second slope of the second pulse portion (Schroeder; Fig 6, the line between Element 90-92, Par 0029, and Par 0034), and determine the direction of rotation based upon the relative magnitudes of the first and second slopes (Schroeder; Par 0034 and Par 0035; Schroeder teaches using the processor 148 to determine which slope is steeper, i.e. its magnitude, and then to determine the direction of rotation based on that).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Schanz with the slope of Schroeder in order to sense the direction and position of the wheel (Schroeder; Par 0008).
 
Regarding claim 9, the combination of Schanz and Schroeder teaches the sensing system of claim 8.  Schroeder further teaches further comprising the target, wherein the target feature protrudes from the outer surface of the target (Schroeder; Fig 1, Element 26 and Par 0020; Schroeder teaches the target feature may be the flat top of the gear tooth), and wherein the controller is configured to determine the direction of rotation to be a first rotation direction when the magnitude of the first slope is greater than the second slope (Schroeder; Fig 6 and Par 0029 and 0034; Schroeder teaches measuring the steepness of the slopes, as shown in Fig 6, the slopes are then compared and the direction of rotation is determined), and to determine the direction of rotation to be a second rotation direction, opposite the first rotation direction, when the magnitude of the first slope is less than the magnitude of the second slope (Schroeder; Fig 6 and Par 0029 and 0034; Schroeder teaches measuring the steepness of the slopes, as shown in Fig 6, the slopes are then compared and the direction of rotation is determined based on the slopes).

Regarding claim 10, the combination of Schanz and Schroeder teaches the sensing system of claim 8. Schroeder further teaches wherein the target feature is recessed from an outer surface of a body of the target (Schroeder; Fig 1, Element 24 and Par 0020; Schroeder teaches the target feature may be the recessed slot of the gear tooth), and wherein the controller is further configured to determine the direction of rotation to be a first direction when the magnitude of the first slope is less than the second slope, and determine the direction of rotation to be a second rotation direction, opposite the first rotation direction (Schroeder; Fig 6 and Par 0029 and 0034; Schroeder teaches measuring the steepness of the slopes, as shown in Fig 6, the slopes are then compared and the direction of rotation is determined), when the magnitude of the first slope is greater than the magnitude of the second slope (Schroeder; Fig 6 and Par 0029 and 0034; Schroeder teaches measuring the steepness of the slopes, as shown in Fig 6, the slopes are then compared and the direction of rotation is determined based on the slopes).

Regarding claim 11, Schanz teaches a sensing method (Schanz; Fig 2 and Par 0005), comprising: positioning a sensor (Schanz; Fig 2, Element S1) having a sensor head (Schanz; Fig 2 and Fig 4, Element 28) including a generally planar sensing face (Schanz; Fig 4, end of 66 facing the rotating member 32) with respect to a target having a predetermined feature (Schanz; Fig 4, Element 36 and Par 0081); generating, by a coil housed within the sensor head (Schanz; Fig 4, Element 48 and Par 0078), a magnetic field in response to a driving current (Schanz; Par 0078; Schanz teaches a magnetic field is generated by sending a current through the coil); outputting, by the sensor, a signal in response to rotation of the target feature through the generated magnetic field (Schanz; Par 0081), wherein the signal includes a pulse (Schanz; Fig 8, Element 44) having a first portion occurring prior to a non-zero peak amplitude (Schanz; Fig 8, Rising edge of 44 and Par 82) and a second portion occurring after the non-zero peak amplitude (Schanz; Fig 8, Falling edge of 44 and Par 82; Schanz teaches the slope of the rising and falling edges of the pulse are used to determine the direction of rotation); receiving, by a controller in electrical communication with the sensor, the signal (Schanz; Fig 2, Element 30 and Par 0079); detecting, by the controller, an asymmetry between the first portion of the pulse the second portion of the pulse (Schanz; Par 0021 and 0082; Schanz teaches the pulse shapes slopes are different and compared); and determining, by the controller, a direction of rotation of the target about the rotation axis based upon the detected asymmetry (Schanz; Par 0021 and 0082; Schanz teaches the pulse shapes slopes compared to determine the direction of rotation).
Schanz is silent on wherein a first normal of the sensing face is oriented at a non-zero angle relative to a second normal of an outer surface of the target that is rotationally offset from the target feature.
Schroeder teaches positioning a sensor (Schroeder; Fig 1, Element 12) wherein a first normal of the sensing face (Schroeder; Fig 1, Element 26) is oriented at a non-zero angle (Schroeder; Fig 1, Element Alpha) relative to a second normal of an outer surface of the target (Schroeder; Fig 1, Element 28) that is rotationally offset from the target feature (Schroeder; Fig 1, Element 22 and Par 0020; Schroeder teaches that the gear tooth has a chamfered portion so there are two faces towards the sensor with a preferred angle between 10º and 35º).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Schanz with the angle of Schroeder in order to sense the direction and position of the wheel (Schroeder; Par 0008).

Regarding claim 12, the combination of Schanz and Schroeder teaches the method of claim 11. Schroeder further teaches wherein the magnitude of the non-zero angle is selected from the range from about 8° to about 16° (Schroeder; Fig 1, Element 22 and Par 0020; Schroeder teaches that the gear tooth has a chamfered portion so there are two faces towards the sensor with a preferred angle between 10º and 35º). 

Regarding claim 13, the combination of Schanz and Schroeder teaches the method of claim 11.  Schroeder further teaches wherein a magnitude of the non-zero angle is about 12° (Schroeder; Fig 1, Element 22 and Par 0020; Schroeder teaches that the gear tooth has a chamfered portion so there are two faces towards the sensor with a preferred angle between 10º and 35º, of which, 12º is within said range).

Regarding claim 14, the combination of Schanz and Schroeder teaches the method of claim 11.  Schanz further teaches wherein the target feature is substantially symmetric about a bisector (Schanz; Fig 4, Elements 28 and 36 and Par 0071; Schanz teaches that the surface mark is centered on the region of the detect, i.e. symmetrical about a line bisecting the sensor).

Regarding claim 15, the combination of Schanz and Schroeder teaches the method of claim 11.
Schanz is silent on further comprising determining, by the controller, a first slope of the first pulse portion and a second slope of the second pulse portion, and determining, by the controller, the direction of rotation based upon the relative magnitudes of the first and second slopes.
	Schroeder teaches further comprising determining, by the controller, a first slope of the first pulse portion (Schroeder; Fig 6, the line between Element 92-90, Par 0029, and Par 0034) and a second slope of the second pulse portion (Schroeder; Fig 6, the line between Element 90-92, Par 0029, and Par 0034), and determining, by the controller, the direction of rotation based upon the relative magnitudes of the first and second slopes (Schroeder; Par 0034 and Par 0035; Schroeder teaches using the processor 148 to determine which slope is steeper, i.e. its magnitude, and then to determine the direction of rotation based on that).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Schanz with the slope of Schroeder in order to sense the direction and position of the wheel (Schroeder; Par 0008).
 
Regarding claim 16, the combination of Schanz and Schroeder teaches the method of claim 15.  Schroeder further teaches further comprising: determining, by the controller, the direction of rotation to be a first rotation direction when the magnitude of the first slope is greater than the second slope (Schroeder; Fig 6 and Par 0029 and 0034; Schroeder teaches measuring the steepness of the slopes, as shown in Fig 6, the slopes are then compared and the direction of rotation is determined), and determining, by the controller, the direction of rotation to be a second rotation direction, opposite the first rotation direction, when the magnitude of the first slope is less than the magnitude of the second slope (Schroeder; Fig 6 and Par 0029 and 0034; Schroeder teaches measuring the steepness of the slopes, as shown in Fig 6, the slopes are then compared and the direction of rotation is determined based on the slopes); wherein the target feature protrudes from the outer surface of the target (Schroeder; Fig 1, Element 26 and Par 0020; Schroeder teaches the target feature may be the flat top of the gear tooth).

Regarding claim 17, the combination of Schanz and Schroeder teaches the method of claim 15.  Schroeder further teaches further comprising: determining, by the controller, the direction of rotation to be a first rotation direction when the magnitude of the first slope is less than the second slope (Schroeder; Fig 6 and Par 0029 and 0034; Schroeder teaches measuring the steepness of the slopes, as shown in Fig 6, the slopes are then compared and the direction of rotation is determined); and determining, by the controller, the direction of rotation to be a second rotation direction , opposite the first rotation direction, when the magnitude of the first slope is greater than the magnitude of the second slope (Schroeder; Fig 6 and Par 0029 and 0034; Schroeder teaches measuring the steepness of the slopes, as shown in Fig 6, the slopes are then compared and the direction of rotation is determined based on the slopes); wherein the target feature is recessed from the outer surface of the target (Schroeder; Fig 1, Element 24 and Par 0020; Schroeder teaches the target feature may be the recessed slot of the gear tooth).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Goodyear et al teaches an encoder that uses an asymmetric set for determining rotation direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S CLARKE/Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858